Exhibit 10.2
EXECUTION COPY
FIFTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (herein
called this “Amendment”) dated as of November 5, 2008, by and among DEVON ENERGY
CORPORATION, a Delaware corporation (the “US Borrower”), NORTHSTAR ENERGY
CORPORATION, a Nova Scotia unlimited company, and DEVON CANADA CORPORATION, a
Nova Scotia unlimited company (the “Canadian Borrowers” and, together with the
US Borrower, the “Borrowers”), BANK OF AMERICA, N.A., individually and as
administrative agent (the “Administrative Agent”), and the Lenders party to this
Amendment.
W I T N E S S E T H:
     WHEREAS, the Borrowers, the Administrative Agent and the Lenders entered
into that certain Amended and Restated Credit Agreement effective as of April 7,
2006 (as amended or supplemented to the date hereof, the “Original Agreement”),
for the purpose and consideration therein expressed, whereby the Lenders became
obligated to make loans to the Borrowers as therein provided; and
     WHEREAS, the Borrowers, the Administrative Agent and the Lenders party to
this Amendment desire to amend the Original Agreement as set forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Original Agreement, in consideration
of the Loans which may hereafter be made by the Lenders to the Borrowers, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE 1.
DEFINITIONS AND REFERENCES
     1.01. Terms Defined in the Original Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Original Agreement shall have the same meanings whenever used in this Amendment.
     1.02. Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this section.
          “Amendment” means this Fifth Amendment to the Original Agreement.
          “Credit Agreement” means the Original Agreement as amended hereby.
ARTICLE 2.
AMENDMENT
     2.01. Defined Terms. Section 1.01 of the Original Agreement is hereby
amended as follows:
          (a) The following definition is hereby amended to read as follows:
“L/C Issuance Global Sublimit” means, with respect to a L/C Issuer (and, if
applicable, its Canadian Affiliate), the maximum amount of L/C Obligations that
such L/C Issuer has





--------------------------------------------------------------------------------



 



agreed to incur pursuant to this Agreement in such capacity, as such amount is
mutually agreed to in writing by Administrative Agent, the Borrowers and such
L/C Issuer.
     (b) The following definitions are hereby deleted: the definition of
“Canadian Letter of Credit Sublimit” and the definition of “US Letter of Credit
Sublimit”.
     (c) The following definition is hereby added:
“Letter of Credit Sublimit” means an amount equal to US $500,000,000; provided,
however, that such amount may be decreased and/or increased from time to time
without the consent of the Lenders so long as (a) such amount has been mutually
agreed to in writing by Administrative Agent, the Borrowers and the L/C Issuers
and (b) such amount does not exceed US $500,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Commitments.
     2.02. Amendment to Section 2.04(a)(i). Section 2.04(a)(i) of the Original
Agreement is hereby amended by deleting the clause “the Outstanding Amount of
the US L/C Obligations shall not exceed the US Letter of Credit Sublimit” in
clause (y) thereof and replacing it with the clause “the sum of the Outstanding
Amount of the US L/C Obligations plus the Outstanding Amount of the Canadian L/C
Obligations shall not exceed the Letter of Credit Sublimit.”
     2.03. Amendment to Section 3.04(a)(i). Section 3.04(a)(i) of the Original
Agreement is hereby amended by deleting the clause “the Outstanding Amount of
the Canadian L/C Obligations shall not exceed the Canadian Letter of Credit
Sublimit” in clause (y) thereof and replacing it with the clause “the sum of the
Outstanding Amount of the Canadian L/C Obligations plus the Outstanding Amount
of the US L/C Obligations shall not exceed the Letter of Credit Sublimit.”
     2.04. Amendment to Section 4.10. Section 4.10 of the Original Agreement is
hereby amended by deleting the clause “and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the US Letter of Credit Sublimit or the
US Swing Line Sublimit exceeds the amount of the Aggregate US Commitments or the
Canadian Letter of Credit Sublimit or the Canadian Swing Line Sublimit exceeds
the Aggregate Canadian Commitments, such Sublimits shall be automatically
reduced by the amount of such excess” and inserting in lieu thereof the
following:
“(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit exceeds the amount of the Aggregate Commitments, such
Sublimit shall be automatically reduced by the amount of such excess, and
(v) if, after giving effect to any reduction of the Aggregate Commitments, the
US Swing Line Sublimit exceeds the amount of the Aggregate US Commitments or the
Canadian Swing Line Sublimit exceeds the Aggregate Canadian Commitments, such
Sublimits shall be automatically reduced by the amount of such excess.”
     2.05. Amendment to Section 12.21. Section 12.21 of the Original Agreement
is hereby amended as follows:
     (a) by inserting the phrase “and the Lenders” immediately after each
instance of the phrase “the Administrative Agent and the Joint Lead Arrangers”;
     (b) by inserting the phrase “and each Lender” immediately after the phrase
“the Administrative Agent and each Joint Lead Arranger”;

2



--------------------------------------------------------------------------------



 



     (c) by inserting the phrase “nor any Lender” immediately after each
instance of the phrase “the Administrative Agent nor any Joint Lead Arranger”;
     (d) by inserting the phrase “or any Lender” immediately after the phrase
“the Administrative Agent or any Joint Lead Arranger”; and
     (e) by revising clause (iv) to make the changes set forth above and certain
other changes so that as revised clause (iv) reads in its entirety as follows:
“(iv) the Administrative Agent and the Joint Lead Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower, the other Loan
Parties and their respective Affiliates, and neither the Administrative Agent
nor any Joint Lead Arranger nor any Lender has any obligation, by reason of the
transactions contemplated hereby or the process leading thereto, to disclose of
any such interests to such Borrower or the other Loan Parties.”
ARTICLE 3.
CONDITIONS OF EFFECTIVENESS
     3.01. Documents to be Delivered. (a) This Amendment shall become effective
as of the date set forth in the introductory paragraph of this Amendment (the
“Effective Date”) when the Administrative Agent shall have received all of the
following, at the Administrative Agent’s office:
     (i) This Amendment duly executed and delivered by the Borrowers, the
Administrative Agent and the Required Lenders.
     (ii) The Consent and Agreement attached hereto duly executed and delivered
by Devon Financing, U.L.C.
     (iii) A Certificate of the US Borrower of even date herewith signed by a
Responsible Officer of the US Borrower (i) certifying that Borrowers have taken
all action necessary to authorize the execution and delivery of this Amendment
and (ii) certifying that before and after giving effect to this Amendment,
(A) the representations and warranties contained in Article IV of this
Amendment, in Article VII of the Original Agreement and in the other Loan
Documents made by it are true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, and (B) no Default exists.
               (b) All commitment, facility, agency, and to the extent invoiced
prior to the Effective Date, legal and other fees that are due on or before the
date hereof and are required to be paid or reimbursed to any Lender pursuant to
any Loan Documents or any commitment agreement heretofore entered into shall
have been paid.
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES
     4.01. Representations and Warranties of the Borrowers. In order to induce
each Lender to enter into this Amendment, each Canadian Borrower represents and
warrants to each Lender with respect

3



--------------------------------------------------------------------------------



 



to the following matters applicable to it and its Subsidiaries that, and the US
Borrower represents and warrants to each Lender with respect to all of the
following matters that:
     (a) The representations and warranties contained in Article VII of the
Original Agreement and the other Loan Documents made by it are true and correct
in all material respects on and as of the Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were true and correct in all material respects as of such
earlier date.
     (b) Each Borrower is duly authorized to execute and deliver this Amendment
and is duly authorized to borrow monies and to perform its obligations under the
Original Agreement. Each Borrower has duly taken all corporate action necessary
to authorize the execution and delivery of this Amendment and to authorize the
performance of the obligations of such Borrower hereunder.
     (c) The execution and delivery by each Borrower of this Amendment, the
performance by such Borrower of its obligations hereunder and the consummation
of the transactions contemplated hereby do not and will not (i) conflict with
any provision of (A) any Law, (B) the Organization Documents of such Borrower,
or (C) any agreement, judgment, license, order or permit applicable to or
binding upon such Borrower unless such conflict would not reasonably be expected
to have a Material Adverse Effect, or (ii) result in the acceleration of any
Indebtedness of such Borrower which would reasonably be expected to have a
Material Adverse Effect, or (iii) result in or require the creation of any Lien
upon any assets or properties of such Borrower which would reasonably be
expected to have a Material Adverse Effect, except as expressly contemplated or
permitted in the Loan Documents. Except as expressly contemplated in the Loan
Documents, no consent, approval, authorization or order of, and no notice to or
filing with, any Governmental Authority or third party is required in connection
with the execution, delivery or performance by such Borrower of this Amendment
or to consummate any transactions contemplated by this Amendment, unless failure
to obtain such consent would not reasonably be expected to have a Material
Adverse Effect.
     (d) When duly executed and delivered, each of this Amendment and the
Original Agreement (as amended by this Amendment) will be a legal and binding
obligation of each Borrower, enforceable in accordance with its terms, except as
limited by Debtor Relief Laws.
     (e) No Default exists on the Effective Date.
ARTICLE 5.
MISCELLANEOUS
     5.01. Ratification of Agreements. The Original Agreement, as hereby
amended, is hereby ratified and confirmed in all respects. The Loan Documents,
as they may be amended or affected by this Amendment, are hereby ratified and
confirmed in all respects. Any reference to the Credit Agreement in any Loan
Document shall be deemed to be a reference to the Original Agreement, as hereby
amended. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders under the Original Agreement or any other Loan Document
nor constitute a waiver of any provision of the Original Agreement or any other
Loan Document.
     5.02. Survival of Agreements. All representations, warranties, covenants
and agreements of the Borrowers herein shall survive the execution and delivery
of this Amendment and the performance

4



--------------------------------------------------------------------------------



 



hereof, including without limitation the making or granting of the Loans, and
shall further survive until all of the Obligations are paid in full. All
statements and agreements contained in any certificate or instrument delivered
by any Loan Party hereunder or under the Original Agreement to any Lender shall
be deemed to constitute representations and warranties by, and/or agreements and
covenants of, such Loan Party under this Amendment and under the Original
Agreement.
     5.03. Loan Documents. This Amendment is a Loan Document, and all provisions
in the Original Agreement pertaining to Loan Documents apply hereto.
     5.04. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the state of New York; provided that the
Administrative Agent and each Lender shall retain all rights arising under
federal law.
     5.05. Counterparts; Fax. This Amendment maybe separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment may be validly executed by facsimile or other
electronic transmission.
     5.06. Ratification of Canadian Guaranty of Devon Energy Corporation. Devon
Energy Corporation, a Delaware corporation, hereby (i) ratifies and confirms the
Canadian Guaranty effective as of April 7, 2006 made by it for the benefit of
the Administrative Agent and the Canadian Lenders, (ii) agrees that all of its
respective obligations and covenants thereunder shall remain unimpaired by the
execution and delivery of this Amendment and the other documents and instruments
executed in connection herewith, and (iii) agrees that such Canadian Guaranty
shall remain in full force and effect.
     THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
[Remainder of Page Intentionally Blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

                  DEVON ENERGY CORPORATION,
as the US Borrower    
 
           
 
  By:   /s/ Jeffrey A. Agosta    
 
           
 
  Name:   Jeffrey A. Agosta    
 
  Title:   Sr. Vice President – Corp.    
 
      Finance and Treasurer    

                  NORTHSTAR ENERGY CORPORATION,
as a Canadian Borrower    
 
           
 
  By:   /s/ Jeffrey A. Agosta    
 
           
 
  Name:   Jeffrey A. Agosta    
 
  Title:   Vice President and Treasurer    
 
                DEVON CANADA CORPORATION,
as a Canadian Borrower    
 
           
 
  By:   /s/ Jeffrey A. Agosta    
 
           
 
  Name:   Jeffrey A. Agosta    
 
  Title:   Vice President and Treasurer    

6



--------------------------------------------------------------------------------



 



CONSENT AND AGREEMENT
     Devon Financing Corporation, U.L.C., a Nova Scotia unlimited company,
hereby (i) consents to the provisions of this Amendment and the transactions
contemplated herein, (ii) ratifies and confirms the Guaranty effective as of
April 7, 2006 (the “Guaranty”) made by it for the benefit of the Administrative
Agent and the Lenders, (iii) agrees that all of its respective obligations and
covenants thereunder shall remain unimpaired by the execution and delivery of
this Amendment and the other documents and instruments executed in connection
herewith, and (iv) agrees that the Guaranty shall remain in full force and
effect.

                  DEVON FINANCING CORPORATION, U.L.C.    
 
           
 
  By:   /s/ Jeffrey A. Agosta    
 
           
 
  Name:   Jeffrey A. Agosta    
 
  Title:   Vice President and Treasurer    

7



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Administrative Agent    
 
           
 
  By:   /s/ Renita Cummings    
 
           
 
  Name:   Renita Cummings    
 
  Title:   Assistant Vice President    
 
                BANK OF AMERICA, N.A., by its Canada
branch, as Administrative Agent    
 
           
 
  By:   /s/ Medina Sales de Andrade    
 
           
 
  Name:   Medina Sales de Andrade    
 
  Title:   Vice President    
 
                BANK OF AMERICA, N.A., as a Lender, a US L/C Issuer,
and a US Swing Line Lender    
 
           
 
  By:   /s/ Gabe Gomez    
 
           
 
  Name:   Gabe Gomez    
 
  Title:   Vice President    
 
                JPMORGAN CHASE BANK, N.A., as a Lender and a US L/C
Issuer    
 
           
 
  By:   /s/ Robert W. Traband    
 
           
 
  Name:   Robert W. Traband    
 
  Title:   Executive Director    

8



--------------------------------------------------------------------------------



 



                  BAYERISCHE LANDESBANK, CAYMAN
ISLANDS BRANCH, as a Lender    
 
           
 
  By:
Name:        /s/ Craig Anderson
 
Craig Anderson    
 
  Title:   First Vice President    
 
           
 
  By:
Name:        /s/ John Gregory
 
John Gregory    
 
  Title:   First Vice President    
 
           
 
  Address:   560 Lexington Ave.    
 
      New York, NY 10022    
 
           
 
  Contact:   Craig Anderson    
 
                BNP PARIBAS, as a Lender    
 
           
 
  By:
Name:        /s/ David Dodd
 
David Dodd    
 
  Title:   Managing Director    
 
           
 
  By:
Name:        /s/ Juan Carlos Sandoval
 
Juan Carlos Sandoval    
 
  Title:   Vice President    

9



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE, Cayman Islands Branch, as a Lender    
 
           
 
  By:
Name:         /s/ James Moran
 
James Moran    
 
  Title:   Managing Director    
 
           
 
  By:
Name:        /s/ Nupur Kumar
 
Nupur Kumar    
 
  Title:   Associate    
 
                THE BANK OF NOVA SCOTIA, as a Lender    
 
           
 
  By:
Name:        /s/ David G. Mills
 
David G. Mills    
 
  Title:   Director    
 
                MERRILL LYNCH BANK USA, as a Lender    
 
           
 
  By:
Name:        /s/ Louis Alder
 
Louis Alder    
 
  Title:   First Vice President    
 
                ROYAL BANK OF CANADA, as a Lender    
 
           
 
  By:
Name:         /s/ Jay T. Sartain
 
Jay T. Sartain    
 
  Title:   Authorized Signatory    

10



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC, as a Lender    
 
           
 
  By:
Name:         /s/ Irja R. Otsa
 
Irja R. Otsa    
 
  Title:   Associate Director    
 
           
 
  By:
Name:
Title:         /s/ Mary E. Evans
 
Mary E. Evans
Associate Director    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender    
 
           
 
  By:
Name:         /s/ Paul Pritchett
 
Paul Pritchett    
 
  Title:   Vice President    
 
                WELLS FARGO BANK, N.A., as a Lender    
 
           
 
  By:
Name:         /s/ Christina Faith
 
Christina Faith    
 
  Title:   Vice President    

11



--------------------------------------------------------------------------------



 



                  EXPORT DEVELOPMENT CANADA, as a Lender    
 
           
 
  By:
Name:         /s/ Janine Dopson
 
Janine Dopson    
 
  Title:   Loan Asset Manager    
 
           
 
  By:
Name:         /s/ Howard Clysdale
 
Howard Clysdale    
 
  Title:   Portfolio Manager    
 
                BARCLAYS BANK PLC, as a Lender    
 
           
 
  By:
Name:         /s/ Nicholas A. Bell
 
Nicholas A. Bell    
 
  Title:   Director    
 
                CITIBANK, N.A., as a Lender    
 
           
 
  By:
Name:         /s/ Todd Mogil
 
Todd Mogil    
 
  Title:   Vice President    
 
                THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as a Lender    
 
           
 
  By:
Name:         /s/ Linda Terry
 
Linda Terry    
 
  Title:   Vice President & Manager    

12



--------------------------------------------------------------------------------



 



                  UMB BANK, n.a., as a Lender    
 
           
 
  By:
Name:         /s/ Frank A. Sewell
 
Frank A. Sewell    
 
  Title:   Senior Vice President    
 
                WILLIAM STREET COMMITMENT
CORPORATION, (Recourse only to the assets of
William Street Commitment Corporation), as a Lender    
 
           
 
  By:
Name:         /s/ Mark Walton
 
Mark Walton    
 
  Title:   Assistant Vice President    
 
                BANK OF AMERICA, N.A., by its Canada
branch, as a Canadian Lender, a Canadian L/C
Issuer, and a Canadian Swing Line Lender    
 
           
 
  By:
Name:         /s/ Medina Sales de Andrade
 
Medina Sales de Andrade    
 
  Title:   Vice President    
 
                THE BANK OF NOVA SCOTIA, as a Canadian
L/C Issuer and a Canadian Lender    
 
           
 
  By:
Name:         /s/ David G. Mills
 
David G. Mills    
 
  Title:   Director    

13



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., Toronto Branch, as a Canadian
Lender and Canadian L/C Issuer    
 
           
 
  By:
Name:   /s/ Drew McDonald
 
Drew McDonald    
 
  Title:   Executive Director    
 
                CITIBANK N.A., CANADIAN BRANCH, as a
Canadian Lender    
 
           
 
  By:
Name:   /s/ Ivan Davey
 
Ivan Davey    
 
  Title:   Authorized Signer    
 
                CREDIT SUISSE TORONTO BRANCH, as a
Canadian Lender    
 
           
 
  By:
Name:   /s/ Alain Daoust
 
Alain Daoust    
 
  Title:   Director    
 
           
 
  By:
Name:   /s/ Bruce F. Wetherly
 
Bruce F. Wetherly    
 
  Title:   Director    

14



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK AG CANADA BRANCH, as a
Canadian Lender    
 
           
 
  By:
Name:         /s/ Robert A. Johnston
 
Robert A. Johnston    
 
  Title:   Director    
 
           
 
  By:
Name:         /s/ Marcellus Leung
 
Marcellus Leung    
 
  Title:   Assistant Vice President    
 
                ROYAL BANK OF CANADA, as a Canadian Lender    
 
           
 
  By:
Name:         /s/ Sonia G. Tibbatts
 
Sonia G. Tibbatts    
 
  Title:   Authorized Signatory    
 
                SOCIETE GENERALE (CANADA BRANCH), as a
Canadian Lender    
 
           
 
  By:
Name:         /s/ David Baldoni
 
David Baldoni    
 
  Title:   Managing Director    
 
           
 
  By:
Name:         /s/ Paul Primavesi
 
Paul Primavesi    
 
  Title:   Vice President    

15



--------------------------------------------------------------------------------



 



                  UBS AG CANADA BRANCH, as a Canadian Lender    
 
           
 
  By:
Name:         /s/ Amy Fung
 
Amy Fung    
 
  Title:   Director    
 
           
 
  By:
Name:         /s/ Stephen Gerry
 
Stephen Gerry    
 
  Title:   Director    

16